— In an action wherein a judgment of separation has been granted to defendant, order, insofar as appealed from, denying her motion to enter judgment for arrears in the payment of alimony reversed on the law and the facts, with $10 costs and disbursements, and motion granted, with $10 costs. In the light of all the circumstances it was an improvident exercise of discretion to deny the application for entry of judgment. Nolan, P. J., Carswell, MaeCrate and Schmidt, JJ., concur; Adel, J., dissents and votes to affirm.